                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

JARQUEZ DUREN                                                                                       PLAINTIFF

V.                                                                             NO. 4:17-CV-154-DMB-JMV

CARROLL-MONTGOMERY REGIONAL
CORRECTIONAL FACILITY; CARROLL
COUNTY, MISSISSIPPI; and JOHN DOES
1-10                                                                                            DEFENDANTS


                                                     ORDER

        On February 4, 2019, Carroll County, Mississippi, filed a “Motion to File Exhibit Under

Seal” requesting “that this Court enter an Order allowing the conventional filing of Jarquez

Duren’s medical records under seal as Exhibit B to its Motion for Summary Judgment.” Doc. #51.

Duren did not respond to the motion.

        Court records are presumptively in the public domain, and a party seeking to seal

documents must comply with the procedure outlined in Local Uniform Civil Rule 79(e). Because

Carroll County’s motion to seal fails to comply in a number of ways with the requirements of

Local Rule 79(e),1 the motion [51] is DENIED without prejudice to its renewal. Carroll County

may file a renewed motion to seal no later than May 17, 2019.

        SO ORDERED, this 3rd day of May, 2019.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
  Local Rule 79(e) provides, among other things, that any motion to seal must be accompanied by a non-confidential
supporting memorandum which must include a specific request regarding the character of sealing, why the character
of sealing requested is most appropriate, and why another procedure will not suffice. Though Carroll County asks
that the Court relieve it of any obligation to submit a supporting memorandum, the motion does not include all of the
information mandated under Local Rule 79(e).
